Citation Nr: 1522986	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-23 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES
 
1.  What initial rating is warranted for status post right knee medial meniscectomy from February 1, 2012?
 
2.  What initial rating is warranted for a chronic left knee strain from February 1, 2012?

 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
Veteran
 
 

ATTORNEY FOR THE BOARD
 
D. Havivi, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 2000 to January 2012.  
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The claim was certified to the Board by the Louisville, Kentucky RO.  
 
The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge in November 2014.  A transcript of the hearing is associated with the claims file.  
 
This appeal was processed using the Veterans Benefits Management System.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  A review of the Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's hearing transcript, November 2013 VA examination and some VA outpatient treatment records are located in Virtual VA.  
 
The issues of entitlement an increased rating for right knee scars and entitlement to a clothing allowance were raised by the Veteran's November 2014 hearing testimony and in September 2012 claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.

REMAND
 
The Board must remand the claims for a new examination.  
 
At the Veteran's June 2012 and November 2013 examinations, the examiners did not review the claims file, but instead only his VA health records.  The Veteran's lay statements to the examiner were noted, but his lay statements and those given by others regarding his pain, limitation of movement, and functional impairment were not noted or addressed in either examination.  Dalton v. Nicholson, 21 Vet. App. 23 (2007)(Examiners must address lay evidence.)  Therefore, the examinations are inadequate and VA should afford the Veteran a new one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  
 
The Veteran's most recent VA outpatient treatment in the claims file is from April 2012, over three years ago.  The Veteran testified at his November 2014 hearing that he would acquire a private opinion addressing the severity of his knee disabilities.  While no such opinion is in the claims file, on remand, any outstanding VA or private records should be obtained and associated with the claims file, and the appellant afforded a new VA compensation examination.  38 C.F.R. § 3.159(c)(1),(2).  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The AOJ must make efforts to obtain all relevant VA treatment records dated since April 2012.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  
 
2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain private medical records dated since April 2012 from any identified provider.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  
 
3.  Thereafter, the Veteran should be afforded a VA examination which must address the severity of his knee disabilities, to include their impact on the appellant's ability to work.  The examiner must examine the range of knee motion in each joint, and address the nature and severity of any subluxation and/or lateral instability.  
The examiner must comment on the Veteran's lay statements, hearing testimony, and the lay statements of others.  
  
The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  
 
All opinions expressed by the examiner must be supported by a complete rationale, with citation to relevant medical findings.  
 
If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  
 
4.  After the development requested has been completed, the RO should review any examination report to ensure it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 
 
5.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

